Citation Nr: 0207791	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as muscle aches, joint ache, fatigue, lack of 
stamina, and headaches, due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness, 
lightheadedness, and sweats, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
including carcinoma.

3.  Entitlement to service connection for a hydrocele.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1973, 
and from January 1991 to July 1991, which included a period 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War from January 28, 1991 to June 11, 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  In June 1997, the veteran was notified that his file 
was transferred to the RO in Cleveland, Ohio.

Although the issues certified for appeal did not include an 
issue of service connection for fibromyalgia, the Board finds 
that the issue is appropriately characterized in this regard, 
particularly as the veteran's claims for service connection 
for muscle aches, joint ache, fatigue, lack of stamina, and 
headaches are listed in the VA Schedule for Rating 
Disabilities as symptoms associated with fibromyalgia.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2001).  
Additionally, in light of the favorable outcome in the 
decision below as to that issue, the Board finds that there 
is no prejudice to the veteran in characterizing the issue as 
such.  



FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 28, 1991 
to June 11, 1991.

3.  Fibromyalgia, manifested by a cluster of signs and 
symptoms that includes muscle aches, joint ache, fatigue, 
lack of stamina, and headaches, developed as a result of the 
veteran's active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

4.  There are no objective indications of a chronic 
disability manifested by complaints of dizziness and 
lightheadedness, and there is no evidence that such symptoms 
resulted from the veteran's active service.

5.  There are no medical findings pertaining to the veteran's 
complaints of night sweats.

6.  The evidence does not show that a skin disorder, recently 
diagnosed as low grade squamous cell carcinoma, had its onset 
during service, within a year of active service or that it is 
causally related to an incident of service origin.

7.  The evidence does not show that a hydrocele is causally 
related to an incident of the veteran's active service.



CONCLUSIONS OF LAW

1.  Fibromyalgia, manifested by a cluster of signs and 
symptoms that includes muscle aches, joint ache, fatigue, 
lack of stamina, and headaches, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Dizziness, lightheadedness, and sweats, were not incurred 
in or aggravated by active military service, and are not 
shown to be due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

3.  A skin disorder, including carcinoma, was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1118, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).

4.  A hydrocele was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for various disorders, which he maintains are 
causally related to his active service during the Persian 
Gulf War.  In February 2002, the veteran provided testimony 
in support of his claim at a hearing held before the 
undersigned Member of the Board at the RO.  He indicated that 
he was claiming service connection both on a presumptive 
basis, as due to an undiagnosed illness, and on principles of 
direct service connection.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

The RO did not explicitly apply the VCAA in this case.  
Nevertheless, a review of the claims file reveals that the 
requirements under VCAA have been satisfied, as explained 
below, and there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).

By rating decision dated in October 1995, the RO explained 
the reasons for denying the veteran's claims for service 
connection for headaches, fatigue, lack of stamina, 
muscle/joint aches (fibromyalgia), dizziness, and sweats, to 
include as due to an undiagnosed illness.  The RO also 
explained the reasons for denying his claims for service 
connection for a skin disorder, and for a hydrocele.  In a 
letter accompanying that decision, the RO explained the type 
of evidence needed to establish claims for service 
connection.  Although the RO explained the elements in the 
context of a well grounded claim, which is no longer a viable 
legal standard due to enactment of the VCAA, the basic 
elements for service connection have not changed.  Cf. 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001)(generally, to qualify for service connection, the 
veteran must prove existence of a disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty).

A statement of the case (SOC) issued in October 1996 provided 
the veteran with notice of pertinent laws and regulations, 
including regulations pertaining to compensation for 
disabilities due to an undiagnosed illness.  The RO attempted 
to obtain medical records from all medical providers 
identified by the veteran.  The RO informed the veteran when 
they requested records from his medical providers, and 
informed him of the action they would take if the records 
were not received within a year.  In an August 1996 letter, 
the RO sent the veteran a detailed letter explaining what 
type of evidence was needed to substantiate his claims.  The 
veteran was notified that he should send the requested 
information to the RO as soon as possible.  Additionally, in 
an October 1997 supplemental statement of the case (SSOC) the 
RO further explained the reasons for denying the veteran's 
claims for service connection.  

The veteran was afforded an RO hearing in May 1999, and a 
hearing before the undersigned Member of the Board in 
February 2002, held at the RO.  At both of those hearings, 
the veteran was asked detailed questions about his claims, 
including questions about related treatment, so as to insure 
that the record was complete.  In short, the Board finds that 
the veteran was adequately notified of the type of evidence 
needed to substantiate his claims.  38 U.S.C.A. § 5103.

Moreover, the Board finds that the RO made satisfactory 
efforts to assist the veteran in obtaining evidence in 
support of his claims.  The record contains the veteran's 
service medical records, VA outpatient treatment records, VA 
examination reports, and private treatment records.  As noted 
above, the RO attempted to obtain any records identified by 
the veteran, and there is no indication in the file that 
there are missing treatment records that should be obtained 
before proceeding with this appeal.  The file also contains 
various statements from the veteran, a statement from his 
wife, and a statement from a person who was deployed with the 
veteran in the Persian Gulf.  The Board is satisfied that 
there is adequate medical evidence of record to adjudicate 
the claims on appeal, as will become more apparent in the 
discussion below.  In short, the Board finds that reasonable 
efforts have been made to insure that all relevant evidence 
is of record, and the case is ready for appellate review.  
38 U.S.C.A. § 5103A.  

It is noted that the veteran submitted additional medical 
evidence directly to the Board at the hearing held on 
February 12, 2002, before the undersigned Member of the 
Board, along with a waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304(c) (2001).  The regulation 
pertaining to submission of additional evidence following 
certification of an appeal to the Board was recently amended.  
Prior to February 22, 2002, the provisions of 38 C.F.R. 
§ 20.1304(c) required that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of an SSOC, unless this 
procedural right was waived in writing or at a hearing.  
Effective February 22, 2002, that regulation was amended, and 
the waiver provision eliminated.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002).  As the evidence in this case was submitted 
prior to the effective date of the amended regulation, the 
waiver was required.  The veteran properly submitted a waiver 
of RO review, and the Board may proceed with this appeal.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez, 259 F.3d at 1360-61.  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

For claims relating to disabilities occurring in Persian Gulf 
War veterans, as in the present case, the provisions of 
38 U.S.C.A. § 1117 and 38 U.S.C.A. § 1118 regarding 
presumptive service connection for chronic disability due to 
undiagnosed illness apply.  38 U.S.C.A. §§ 1117, 1118 (West 
1991 & Supp. 2002).  The Board notes that during the pendency 
of this appeal, amendments were made to 38 U.S.C.A. § 1117 
and 38 U.S.C.A. § 1118, effective March 1, 2002.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 988, 989 (2001) (to be codified as 
amended at 38 U.S.C.A. §§ 1117, 1118); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1001) (where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the version more favorable to the veteran).  There was 
also a regulatory amendment made to 38 C.F.R. § 3.317 (the 
implementing regulation to 38 U.S.C.A. § 1117), which 
extended the time period for presumptive service connection 
for undiagnosed illnesses related to Persian Gulf War 
service.  See 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).  Although 
the RO did not have the opportunity to apply the amended laws 
and regulations in this case, there is no prejudice to the 
veteran in proceeding with this appeal, as the amendments are 
more favorable to the claimant and provided the basis for the 
grant of service connection for fibromyalgia.  See Bernard, 
supra.

The law provides that the Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or that became manifest to a 
degree of 10 percent of more not later than December 31, 
2006.  38 U.S.C.A. § 1117(a), (b); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.317(a)(1)(i)).  The Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest:  (A) during service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 10 percent 
or more during the applicable presumptive period prescribed.  
The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following):  (A) an undiagnosed illness, 
(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, (C) any diagnosed illness that the 
Secretary of VA determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a).

The term "Persian Gulf Veteran" means a veteran who served 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs or symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 U.S.C.A. § 1117(g).

The implementing regulation for 38 U.S.C.A. § 1117, is 
38 C.F.R. § 3.317, which indicates that except as otherwise 
provided, VA shall pay compensation to a Persian Gulf veteran 
who exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," such as 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  
38 C.F.R. § 3.317(a), (b).  Compensation for disability 
manifested by the foregoing signs or symptoms shall be 
awarded provided that such disability became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  

A review of the present case reveals that the veteran had 
active service from May 1966 to June 1973, and from January 
1991 to July 1991, which included a period of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January 28, 1991 to June 11, 1991.  The veteran also 
had service in the United States Air Force Reserve.  

The veteran is not contending that any of the claimed 
disorders are related to his earlier periods of active 
service, or to his service in the Air Force Reserve.  Rather, 
as reflected in his statements of record, he maintains that 
he never had any of the claimed disorders prior to service in 
the Persian Gulf War, but that they appeared as a result of 
that period of service.  Although the veteran does not 
contend that his claimed disorders occurred during his 
earlier periods of active duty, or during his service in the 
Reserves, the Board has reviewed the veteran's service 
medical records associated with those other periods of 
service to ascertain whether they contain any evidence of the 
claimed disorders, thus, providing support for service 
connection.  However, those records are essentially negative 
for any evidence of the claimed conditions, aside from a few 
entries where the veteran was seen with complaints of painful 
joints and fatigue, as well as a notation that in 1969 the 
veteran had a sebaceous cyst removed from his scrotum.  

A review of the veteran's service medical records in 1991, 
during the Persian Gulf War, is negative for any evidence of 
the claimed disorders.  Following separation from active 
service, a periodic examination performed in December 1993, 
while the veteran was in the Air Force Reserve, revealed that 
the veteran complained of joint aches, night sweats, and 
sinus congestion at night for the past two years.  Etiology 
was recorded as unknown.  In the December 1993 Report of 
Medical History, filled out by the veteran, he checked the 
"yes" box for complaints including swollen or painful 
joints, frequent or severe headaches, skin diseases, 
palpitation or pounding heart, leg cramps, stomach trouble, 
tumor or cancer, arthritis, and painful shoulder/elbow.

In May 1994, the veteran underwent a VA Persian Gulf 
examination, and was diagnosed as being within normal limits.  
Specifically, his skin, genitalia, neurological, and 
cardiovascular systems were described as within normal 
limits.  In an October 1994 Persian Gulf Registry follow-up, 
the veteran complained of fatigue, muscle and joint pains 
(especially in the knees, ankles and wrists).  He was 
assessed with musculo-skeletal pains. 

In October 1994, the veteran was admitted to the Wright 
Patterson Air Force Base in Ohio, for Phase II/III of a 
Persian Gulf evaluation.  The veteran was noted to have three 
main complaints, including headaches, fatigue, and 
myalgias/arthralgias.  The headaches were described as 
frontal, occurring every 2-3 days.  He also noted fatigue.  
His wrists, ankles, and knees were most symptomatic with 
arthralgias.  He complained of dizziness, which he described 
as "head swimming."  The examiner indicated that chest x-
ray was normal, and blood work was normal.  X-rays of the 
veteran's joints were positive for mild degenerative changes 
in both knees, both ankles, the right elbow and the right 
wrist.  Cervical spine x-rays showed mild disc space 
narrowing.  

Consultations included Persian Gulf evaluations from 
Infectious Disease, Neurology, Psychiatry, and Dental.  The 
Infectious Disease consultant did not think that the 
veteran's symptoms fit the diagnostic criteria for chronic 
fatigue syndrome.  The neurology consultant assessed the 
veteran's headaches as consistent with musculoskeletal 
headaches.  The Ear, Nose, and Throat consultant thought that 
the veteran's vertigo was positional.  The sleep study was 
consistent with positional obstructive sleep apnea, as well 
as possible insufficient sleep.  The final diagnosis included 
musculoskeletal headaches, positional sleep apnea, probable 
insufficient nocturnal sleep, mild leukopenia, probable 
ankle, knee, right wrist and right elbow osteoarthritis, 
probable positional vertigo, and bilateral hydrocele.  The 
veteran was referred for an electronystagmography (ENG) in 
November 1994 to evaluate his vertigo.  The ENG showed no 
abnormalities.  In a March 1995 VA treatment record, the 
veteran was assessed with questionable vertigo, and tinnitus.  

The veteran filed a formal claim for service connection in 
June 1995, initially claiming service connection for 
headaches, muscle aches, joint aches, dizziness, fatigue, and 
sweats.  In connection with his formal claim, the veteran 
submitted a statement in July 1995.  He maintains that during 
and since his return from Desert Storm he has continuously 
experienced medical problems, including headaches, dizziness, 
general tiredness, lack of stamina, and muscle and bone 
aches.  He felt that these problems were connected to his 
service in Desert Storm.  

In an August 1995 VA general medical examination, the veteran 
complained of developing extreme fatigue during the Persian 
Gulf war.  He stated that his bones, joints, and muscles 
ached, and he complained of severe headaches and a skin 
problem.  The diagnosis included fibromyalgia, reflex 
cervical muscle spasm headaches, a history of keratosis, and 
hydrocele.

In March 1996, the RO received private treatment records from 
Mark A. Bechtel, M.D., reflecting treatment from July 1992 to 
May 1994 for a skin disorder on the face.  Treatment records 
from the Wright Patterson Air Force Base in Ohio, indicate 
that in March 1996, a biopsy of a lesion on the veteran's eye 
revealed a sebaceous cyst, right lower lid.  

In an undated statement received from the veteran's wife, 
received in March 1997, she indicated that after the veteran 
returned from Desert Storm she had observed him sweating at 
night, and complaining of fatigue and sore and aching joints.  
A May 1999 statement from a person who was in active service 
with the veteran indicates that while they were stationed in 
the Persian Gulf they were around birds, bird droppings, and 
insecticides.  

In an August 1997 VA examination, the veteran reported that 
upon separation from service in Desert Storm, he noticed some 
tenderness in his scrotum.  He stated that he was diagnosed 
as having a hydrocele.  The veteran indicated that since that 
time he has noticed a significant amount of lethargy and 
weakness.  The veteran was diagnosed with a right-sided 
hydrocele, and a small spermatocele.  The examiner did not 
comment on an etiology for the hydrocele.

A December 1999 private pathology report indicates that the 
veteran was diagnosed with squamous cell carcinoma, low 
grade.  He complained of growths on his chest and a scaly 
scalp.  Complaints referable to the scalp were again reported 
in December 2000.

The veteran testified at two hearings in connection with this 
appeal.  In a May 1999 hearing held at the RO, the veteran 
stated that during active duty in the Air Force he supervised 
aircraft mechanics.  He indicated that his office was on the 
tarmac, and they worked a 24 hour a day operation.  In regard 
to his skin claim, the veteran testified that he was not 
issued sunblock in service.  He stated that he had developed 
some discolorations on his face.  As to headaches, the 
veteran stated that he constantly had headaches, which were 
severe at times.  In regard to the hydrocele, the veteran 
stated that he was told in 1992 that he had a hydrocele.  He 
indicated that he could not specifically say that the 
hydrocele began between January and July 1991.  The veteran 
stated that he had joint aches in his shoulders, knees, and 
ankles, and muscle pains all over.  The veteran stated that 
he was fatigued easily, and indicated that he was told by a 
doctor that the fatigue went along with the stamina, and the 
aches and pains.  

In the February 2002 hearing before the undersigned, the 
veteran testified that he first noticed his symptoms of 
exhaustion, night sweats, aches, and pains, in the March, 
April, and May 1991 timeframe.  The veteran stated that he 
complained of the foregoing symptoms, including headaches and 
lightheadedness in service, but most of his complaints were 
not documented.  In regard to his skin condition, the veteran 
stated that he had sun exposure before, during, and after 
service.  He indicated that he had a cyst removed from his 
eyelid in 1996.  As to the hydrocele, he thought that this 
was documented on his service separation examination report.  
He first stated that it was his Reserve examination, and 
later indicated that he thought it was his separation 
examination from active duty in July 1991.  The veteran 
testified that he was exposed to harsh environmental 
conditions during his Persian Gulf War service, including oil 
fumes, heavy smoke, and insecticide.  He stated that they 
slept in an old airplane hanger, which was full of pigeons.

The Board has thoroughly reviewed all the evidence of record, 
as summarized in part above, and finds that the evidence 
supports an award of service connection for fibromyalgia, 
manifested by signs and symptoms that include muscle aches, 
joint aches, fatigue, lack of stamina, and headaches.  
However, the Board finds that the preponderance of the 
evidence is against claims for service connection for 
dizziness, lightheadedness, sweats, a skin disorder, and 
hydrocele, both on a direct basis or as due to an undiagnosed 
illness.  

The Board notes that the August 1995 VA examination report 
contains a diagnosis of fibromyalgia, which is qualifying 
chronic disability under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. 
§ 1117(a)(1)(B)).  Moreover, this diagnosis was made during 
the presumptive period following the veteran's separation 
from service in the Persian Gulf War.  See 66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317(a)(1)(i)).  According 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, fibromyalgia may include widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
parasthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms.  As such, the Board 
finds that an award of service connection for fibromyalgia 
properly contemplates the veteran's complaints of muscle 
aches, joint aches, fatigue, lack of stamina, and headaches.  
This characterization of fibromyalgia is consistent with the 
evidence in the present case, which reflects that the veteran 
reported many of these complaints in December 1993, while in 
the Air Force Reserve, prior to initiating his claim for 
service connection in June 1995.  Moreover, in the medical 
examinations summarized earlier in this decision, the veteran 
continued to complain of similar symptoms, such as joint and 
muscle aches, fatigue, and headaches.  In short, the Board 
finds that the evidence shows that the veteran developed 
fibromyalgia with associated signs and symptoms following his 
service in the Persian Gulf War, within the applicable 
presumptive period.  Resolving any remaining doubt in the 
veteran's favor, service connection is awarded for 
fibromyalgia, which encompasses muscle aches, joint aches, 
fatigue, lack of stamina, and headaches.  See 38 U.S.C.A. 
§ 5107(b).  

As to the claim for service connection for dizziness and 
lightheadedness, the Board notes that these symptoms are not 
specifically listed among the signs and symptoms that may be 
a manifestation of an undiagnosed illness under 38 U.S.C.A. 
§ 1117(g).  More significantly, aside from the veteran's 
subjective complaints, there are no objective indications of 
chronic disability manifested by dizziness and headaches.  
See 38 C.F.R. § 3.317.  In the October 1994 Persian Gulf 
examination at the Wright Patterson Air Force Base, the 
veteran was diagnosed with probable positional vertigo, in 
light of his complaints of dizziness and lightheadedness.  
Further testing was within normal limits.  At most, there was 
an assessment of questionable vertigo, and tinnitus (for 
which the veteran is already service-connected).  As there is 
no objective evidence that the veteran has a confirmed 
disability manifested by dizziness and lightheadedness, there 
is no legal basis to award service connection as due to an 
undiagnosed illness.  Additionally, considering the claim on 
principles of direct service connection, there is no medical 
evidence establishing a causal link between the veteran's 
complaints of dizziness and lightheadedness and his active 
service.  Despite the veteran's statements and testimony that 
his symptoms are related to active service, he is a layperson 
with no apparent medical expertise or training, and as such, 
he is not competent to provide opinions as to medical 
causation or etiology.  See Espiritu, 2 Vet. App. at 494-95 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence linking a currently 
diagnosed disorder manifested by dizziness and 
lightheadedness to service is needed to support the claim of 
service connection.  In this case, there is no medical 
evidence suggesting such a link.

As to the veteran's claim for service connection for sweats, 
to include as due to an undiagnosed illness, the veteran has 
provided statements and testimony regarding his problem of 
night sweats.  His wife also provided a statement describing 
the veteran's night sweats.  However, there are no medical 
findings pertaining to night sweats, and no medical opinion 
of record relating any disability manifested by night sweats 
to the veteran's active service.  In the October 1994 Persian 
Gulf evaluation, the veteran was diagnosed with sleep apnea, 
but it was not clear whether this diagnosis included the 
veteran's complaints of night sweats.  Night sweats are not 
listed among the signs and symptoms that may be a 
manifestation of an undiagnosed illness under 38 U.S.C.A. 
§ 1117(g).  The Board recognizes that night sweats arguably 
may be an objective indication of a chronic disability, as 
contemplated by 38 C.F.R. § 3.317.  Nevertheless, there are 
no medical findings pertaining to the veteran's complaints of 
night sweats.  As such, the Board finds this claim must fail 
based on lack of evidence of a current diagnosis associated 
with night sweats.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)(in the absence of proof of a present 
disability there can be no valid claim).  

In regard to the veteran's claims for service connection for 
a skin disorder, to include carcinoma, and for a hydrocele, 
the Board finds that these claims also must fail.  While the 
veteran does not specifically argue that he is entitled to 
presumptive service connection for these disorders under 
38 U.S.C.A. § 1117, the Board notes that there is no legal 
basis for such a claim, as the veteran has recognized 
clinical diagnoses of the claimed disorders, namely squamous 
cell carcinoma, low grade, and hydrocele.  As such, the Board 
will consider service connection for a skin disorder and a 
hydrocele on principles of direct service connection.  

The veteran's service medical records are negative for any 
evidence of a skin disorder or a hydrocele.  Additionally, 
post-service medical evidence is negative for any medical 
opinion of a causal relationship between the veteran's 
current skin disorder and hydrocele and active service.  

There is adequate medical evidence of record documenting that 
the veteran currently has bilateral hydrocele.  However, 
there is no documentation of a hydrocele during active 
service.  The veteran claims that a doctor told him in 
service that he had a hydrocele, and that a hydrocele was 
noted at the time of his separation from active duty in July 
1991.  The Board has carefully reviewed the veteran's service 
medical records, but his statements are not confirmed by 
those records.  An essential element for establishing service 
connection is evidence that a disorder was incurred during 
active service and that a current disorder is causally 
related to an incident of service.  In the present case, 
other than the veteran's statements, there is no medical 
evidence of a causal relationship between the veteran's 
current hydrocele and his active service and in the absence 
of any complaints or findings in service a current medical 
examination to evaluate etiology is not considered necessary.  
As a layperson, the veteran's statements are not sufficient 
to establish service connection.  See Espiritu, supra.  
Rather, medical evidence linking a currently diagnosed 
hydrocele to service is needed to support the claim of 
service connection.  That evidence is not present, as such, 
the claim is denied.

As to the veteran's claim for service connection for a skin 
disorder, to include carcinoma, the Board notes that certain 
disorders, including scleroderma and malignant tumors such as 
squamous cell carcinoma, may be service connected by 
presumption, if manifest to a degree of 10 percent within one 
year of service separation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  The evidence does not indicate that the 
veteran has scleroderma.  Rather, a November 1999 pathology 
report indicates that the veteran was diagnosed with squamous 
cell carcinoma, low grade, many years after service with no 
indication that it was related to service.  Despite the 
veteran's statements and testimony that he had extensive sun 
exposure during active service, and that as a consequence he 
developed cancer, there is no supporting medical evidence 
specifically linking the veteran's squamous cell cancer to 
his active service during the Persian Gulf War, or any other 
earlier period of active service.  During his personal 
hearing the veteran related that his physician related his 
skin cancer to sun exposure, but had not narrowed it down to 
exposure during service.  The veteran also testified that he 
was not treated for sun burn during service.  This disease 
was also not demonstrated during service or within the one 
year presumptive period.  See Espiritu, supra.  In the 
absence of such evidence, service connection for this 
disorder is not warranted.

In conclusion, for the reasons discussed above, the Board 
finds that the evidence supports an award of service 
connection for fibromyalgia, to include muscle aches, joint 
aches, fatigue, lack of stamina, and headaches, and to that 
extent the appeal is granted.  However, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for dizziness, lightheadedness, sweats, a 
skin disorder (to include cancer) and a hydrocele, and the 
appeal as to those issues is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of those claims that would give rise to 
a reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable, and the appeal as 
to these issues is denied.    


ORDER

Service connection for dizziness, lightheadedness, and 
sweats, to include as due to an undiagnosed illness, is 
denied.

Service connection for a skin disorder, to include carcinoma, 
is denied.

Service connection for a hydrocele is denied.  

Service connection for fibromyalgia as due to an undiagnosed 
illness, to include muscle aches, joint aches, fatigue, lack 
of stamina, and headaches, is granted, to this extent, the 
appeal is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

